Title: To Thomas Jefferson from Thomas Mann Randolph, 5 March 1824
From: Randolph, Thomas Mann
To: Jefferson, Thomas

Dear Sir,  March 5. 1824:5½ Hill. The Farmer Bank Charter extension Bill came back from the Senate today with an amendment authorizing the Members & officer of the Board of Public Works to loan 50.000$, the amt of the Bonus, for one year, to the Rector & Visitors of the University, upon assurance, to their satisfaction. that a like sum which is given to the U. would be paid by the U.S. for farther reimbursement of the War expenditure of Virginia. The motion for indefinite postponement was lost by a great majority, but that to disagree with the Senate was carried by 13, is 90 to 77. The Senate adhered before they adjourned, & tomorrow the vote will be taken again in the H.D. when I confidently expect the Bill will pass. Robert Rives junior, the only menber from Nelson present, voted against the postponement; and University both. Amherst, Fluvanna, Goochland, Orange & Madison, Buckingham Cumberland & Louisa with the Republican member from Hanover voted for the loan. Richard Morris of Hanover, hitherto the main advocate of the U. voted for the postponement & against the loan. Breckenridge & his Colleagues were true. The Northern Neck over time allmost generally; but between James and York otherwise, except Charles City & one of Henrico. Those interested in the Virginia Bank wish to destroy the Bill alltogether: as they see that cannot be done they be right tomorrow. If certificates of debt were really given by Virginia to the Banks from which the War loan was made, in lieu of paymt. of intest on mony borrowed for defence, they make part of the general claim on the U.S.very truly your &cThs M Randolph Senior